   Case 2:19-cv-00280-MHT-JTA Document 26 Filed 06/02/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MELVIN LEWIS SEALEY,                )
                                    )
        Plaintiff,                  )
                                    )         CIVIL ACTION NO.
        v.                          )           2:19cv280-MHT
                                    )                (WO)
JONES WALKER, LLP,                  )
                                    )
        Defendant.                  )

                                  ORDER

    On May 27, 2020, the court entered an opinion and

judgment     adopting      the    recommendation      of    the   United

States Magistrate Judge and dismissing this case with

prejudice.     A day later, the court received plaintiff’s

objections to the recommendations.                 The court has now

reviewed the objections despite their late filing, and,

after a renewed independent and de novo review of the

record, the objections do not change the outcome of the

case.

    Accordingly,        it   is    ORDERED    that    the   objections

(doc.    no.   25)   are     overruled,      and    the    opinion     and
   Case 2:19-cv-00280-MHT-JTA Document 26 Filed 06/02/20 Page 2 of 2



judgment (doc. nos. 23 and 24) are readopted.

    DONE, this the 2nd day of June, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
